                                                                   VO
                                                                     ID
                                                                          :
                                                                              TH
                                                                                IS
                                                                                     IS
                                                                                          N
                                                                                           O
                                                                                              T
                                                                                                  A
                                                                                                      VA
                                                                                                         LID
                                                                                                               C
                                                                                                                O
                                                                                                                   U
                                                                                                                    R
                                                                                                                       T
                                                                                                                           O
                                                                                                                            R
                                                                                                                             D
                                                                                                                               ER
                                                                                                                                 .
                                                                                                                                     IT
                                                                                                                                          IS
                                                                                                                                               A
                                                                                                                                                   FI
                                                                                                                                                     LI
                                                                                                                                                        N
                                                                                                                                                          G
                                                                                                                                                              BY
                                                                                                                                                                   A
                                                                                                                                                                       SE
                                                                                                                                                                         LF
                                                                                                                                                                              -R
                                                                                                                                                                                EP
                                                                                                                                                                                   R
                                                                                                                                                                                    ES




Case 3:18-cr-00035-SLG Document 239-2 Filed 05/05/20 Page 1 of 1
                                                                                                                                                                                       EN
                                                                                                                                                                                         TE
                                                                                                                                                                                           D
                                                                                                                                                                                               LI
                                                                                                                                                                                                 TI
                                                                                                                                                                                                   G
                                                                                                                                                                                                    AN
                                                                                                                                                                                                      T
